Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 03/11/2022.
Priority
This application, Pub. No. US 2021/0310948 A1, published 10/07/2021, is a § 371 National Stage of International Patent Application No. PCT/IB2019/058104, filed 11/22/2017, Pub. No. WO 2020/065537 A1, published 04/02/2020, which claims benefit of U.S. Provisional Patent Application No. 62/735,233, filed 09/24/2018. 
A Request For Participation In The Global/IP5 Patent Prosecution Highway (PPH) Pilot Program In The USPTO, filed 08/05/2021, has been granted on 08/11/2021.
Status of Claims
Claims 1-5 and 7-12 are currently pending.  Claims 1-23 have been originally pending and subject to election/restriction requirement mailed 09/03/2021.  Claims 13-23 have been cancelled as set forth Applicant’s amendment filed 10/27/2021.  Claims 5 and 7 have been amended, and Claim 6 has been cancelled, as set forth in Applicant’s amendment filed 03/11/2022.  Claims 1-5 and 7-12 are examined.
Manner of Making Amendments to Claims
Although the amendment filed on 03/11/2022 is entered, it is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.  Specifically, with regard to Claim 1, the correct status identifier is (previously presented), but not (Currently amended). 
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejections of Claim 6 are moot in view of Applicant’s cancellation of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Denomme et al., US 2016/0299134, published 10/13/2016 (IDS submitted 03/22/2021), in view of Lee et al., “Improved localized surface plasmon resonance immunoassay with gold bipyramid substrates,” Anal. Chem., 2009, vol. 81, No 11, pp. 4450-4455 (PTO-892 mailed 09/03/2021).
This rejection is maintained from the previous Office Action.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    271
    1034
    media_image1.png
    Greyscale



With regard to Claims 1-3, 5 and 7, Denomme et al., throughout the publication and, for example, in paragraph [0098], teach a surface plasmon resonance sensor medium having the highest sensitivity and a decay length corresponding to the ligand layer thickness (a nanoparticle will have the highest sensitivity with a decay length that is similar to the thickness of the capture molecule-target complex), wherein the decay length is not less than about 5 nm and not greater than about 18 nm (the optimal decay length 
near 8 nm): 

    PNG
    media_image2.png
    463
    486
    media_image2.png
    Greyscale
Emphasis added.


With regard to Claims 10 and 12, in paragraphs [0093]-[0094], Denomme et al. teach an antibody as a “capture molecule that is bound to the nanoparticle surface and capable of Claims 8 and 9, in paragraphs [0120] and [0121], Denomme et al. teach small molecule targets.  One of skill in the art would have known that a small molecule is a low molecular weight (< 900 daltons) organic compound:

    PNG
    media_image3.png
    244
    1029
    media_image3.png
    Greyscale



With regard to Claim 11, in paragraphs [0045] and [0046], Denomme et al. teach a target analyte comprising a protein (streptavidin).
Although in paragraph [0098] Denomme et al. teach that decay length and sensitivity are typically not independent parameters, and both can be tuned with the size, shape, and composition of the nanoparticle, this reference does not expressly teach:
the sensitivity value is not less than about 175 nm per reflective index unit, as recited in Claim 1; and 
the decay length is about 11 nm and the sensitivity value is about 300 nm/RIU, as recited in Claim 4.

Lee et al., throughout the publication and, for example, in Abstract and Table 1, teach that a surface plasmon resonance sensor medium having a sensitivity ranging from 288 to 381 nm/RIU (the bipyramid substrates) is preferable for using in an immunoassay in comparison with a surface plasmon resonance sensor medium having a sensitivity of 170 nm/RIU (nanorods):

    PNG
    media_image4.png
    372
    575
    media_image4.png
    Greyscale
 Emphasis added.



Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art, in an SPR sensor medium, taught by Denomme et al., to have made and used a nanostructure comprising a sensitivity value of about 300 nm/RIU.
One of ordinary skill in the art would have been motivated, in an SPR sensor medium, taught by Denomme et al., to have made and used a nanostructure comprising a sensitivity value of about 300 nm/RIU, because it is preferable for using in an immunoassay in comparison with a nanostructure having a sensitivity of 170 nm/RIU, as taught by Lee et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using, in an SPR sensor medium, taught by Denomme et al., a nanostructure comprising a sensitivity value of about 300 nm/RIU, because the nanostructures comprising a sensitivity value of about 300 nm/RIU were known in the art, as taught by Lee et al.
With regard to the decay length of about 11 nm, it is the Examiner’s position that in the absence of showing unexpected results, it would have been prima facie obvious, Denomme et al., to have made and used a nanostructure comprising a decay length of about 11 nm instead of 8 nm, because, in paragraph [0098], Denomme et al. expressly teach that decay lengths may be tuned with the size, shape, and composition of the nanoparticle to produce the optimal LSPR sensor response for a given capture-target system. 
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
At page 4 of the Remarks, Applicant argues that:

    PNG
    media_image5.png
    364
    1058
    media_image5.png
    Greyscale

Emphasis added.



The Examiner respectfully disagrees because Denomme et al., US 2016/0299134, published 10/13/2016, is a proper prior art reference under 35 U.S.C. § 102(a)(1) to which 35 U.S.C. § 102(b)(2)(C) exception is not applied:
35 U.S.C. § 102(a): 
[a] person shall be entitled to a patent unless—
the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;  Emphasis added.


Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641